—Appeal by the defendant from a judgment of the County Court, Rockland County (Meehan, J.), rendered July 30, 1984, convicting him of attempted rape in the first degree, upon his plea of guilty, and imposing sentence. The appeal brings up for review the denial, after a hearing, of that branch of the defendant’s omnibus motion which was to suppress statements.
Judgment affirmed.
At the time the police first confronted the defendant they knew that the victim, a child, had been sexually assaulted by a male, that the assault had occurred between 10:00 a.m., and 11:30 a.m., on January 30, 1984, and that, insofar as anyone knew, the defendant was the only male who had been with the child during that period. It therefore appeared more likely than not that a crime had been committed, that the defendant was its perpetrator, and that probable cause existed for his arrest (see, People v Carrasquillo, 54 NY2d 248). Under the *753totality of the circumstances (see, People v Anderson, 42 NY2d 35), the People met their burden of establishing that the defendant’s statements subsequent to his arrest were voluntary. His statement that he might want to consult a lawyer was not sufficient to invoke his right to counsel (see, People v Rowell, 59 NY2d 727; People v Esposito, 115 AD2d 927). Bracken, J. P., Lawrence, Eiber and Kooper, JJ., concur.